DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 10/26/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 11-19,  and 21-22 of U.S. Patent No. 11,210,887 in view of reference Henniges et al. (9,089,318).
Regarding claims 1-8 of the present application, claims 1-3, 7, and 9 in view of claims 11-15 of U.S. Patent No. 11,210,887 disclose the claimed invention, but do not disclose the sensor is configured to measure a height of a banknote stack on the escrow plate.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified invention of U.S. Patent No. 11,210,887 by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.
Regarding claims 9-18 of the present application, claims 12-19 and 21-22 of U.S. Patent No. 11,210,887 disclose the claimed invention, but do not disclose the sensor is configured to measure a height of a banknote stack on the escrow plate.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified invention of U.S. Patent No. 11,210,887 by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.
Regarding claims 19-20 of the present application, claims 12 and 14 of U.S. Patent No. 11,210,887 disclose the claimed invention, but do not disclose the sensor is configured to measure a height of a banknote stack on the escrow plate.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified invention of U.S. Patent No. 11,210,887 by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 19, the phrase “a sensing means for” invokes the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.
Regarding claim 20, the phrase “a sensing means for” invokes the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “system comprising: a banknote transport mechanism operable to transport a banknote to a storing unit … and a sensor” renders claim 1 vague and indefinite because it is unclear if the system includes the storing unit or not.  The phrase “operable to transport a banknote to a storing unit” indicate the banknote transport mechanism operates with a storing unit, but does not indicate the storing unit is part of the system.  Then the claim proceeds to disclose features of the storing unit.  It is unclear why the claim discloses features of the storing unit when it is not part of the system.  For examining purpose, the phrase is interpreted as “system comprising: a banknote transport mechanism operable to transport a banknote; a storing unit, wherein the banknote transport mechanism transports the banknote to the storing unit …; and a sensor”.
Regarding claim 7, the phrase “configured to detect banknotes stuck in the banknote storing bag” renders claim 7 vague and indefinite because it is unclear how a banknote is stuck in a bag.  The banknote storing bag is disclosed to store the banknotes.  Since the banknotes are already being stored in the bag, it is unclear how the banknote is considered stuck in the bag.  For examining purposes, the phrase is interpreted as “configured to detect banknotes stuck to a side of the banknote storing bag”.
Claims 2-6 and 8 are dependent of claim 1 and include all the same limitations.
Regarding claim 9, the phrase “system comprising: a banknote transport mechanism operable to transport a banknote to a storing unit … and a sensor” renders claim 9 vague and indefinite because it is unclear if the system includes the storing unit or not.  The phrase “operable to transport a banknote to a storing unit” indicate the banknote transport mechanism operates with a storing unit, but does not indicate the storing unit is part of the system.  Then the claim proceeds to disclose features of the storing unit.  It is unclear why the claim discloses features of the storing unit when it is not part of the system.  For examining purpose, the phrase is interpreted as “system comprising: a banknote transport mechanism operable to transport a banknote; a storing unit, wherein the banknote transport mechanism transports the banknote to the storing unit …; and a sensor”.
Regarding claim 17, the phrase “sensor is configured to measure a sealing” renders claim 17 vague and indefinite because it is unclear what is being measured.  It is unclear what features of the sealing that the sensor is measuring.  The sensor could be considered to measure size, temperature, or quality.  For examining purposes, the phrase is interpreted as “sensor is configured to capture an image of sealing of the banknote storing bag”.
Claims 10-16 and 18 are dependent of claim 9 and include all the same limitations.
Regarding claim 19, the phrase “system comprising: a banknote transport mechanism operable to transport a banknote to a storing unit … and a sensor” renders claim 19 vague and indefinite because it is unclear if the system includes the storing unit or not.  The phrase “operable to transport a banknote to a storing unit” indicate the banknote transport mechanism operates with a storing unit, but does not indicate the storing unit is part of the system.  Then the claim proceeds to disclose features of the storing unit.  It is unclear why the claim discloses features of the storing unit when it is not part of the system.  For examining purpose, the phrase is interpreted as “system comprising: a banknote transport mechanism operable to transport a banknote; a storing unit, wherein the banknote transport mechanism transports the banknote to the storing unit …; and a sensor”.
Claim 20 is dependent of claim 19 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Henniges et al. (9,089,318).
Regarding claim 1, Yokoo et al. disclose a cashbag sealing system (10) comprising:
a banknote transport mechanism (24) operable to transport a banknote (P);
a storing unit (32);
wherein the banknote transport mechanism (24) transports the banknote (P) to the storing unit (32),
wherein the storing unit (32) operable to store the banknote (P) transported to the storing unit (32),
wherein the storing unit (32) includes:
a banknote storing bag (34),
wherein the banknote storing bag (34) detachably coupled to the storing unit (32); and
an escrow plate (44) provided above the banknote storing bag (34) operable to escrow the banknote before the banknote transported to the storing unit (32) is stored in the banknote storing bag,
wherein escrow plate (44) is operable to move from a horizontally extending hold position to a release position, and
wherein the banknote (P) transported to the storing unit (34) is escrowed on the escrow plate (44) when the escrow plate (44) is located at the horizontally extending hold position; and
a sensor system (26, 60) configured to measure a level of banknotes in the banknote storing bag (34).
(Figure 2, 5, and Page 3 paragraph 42, 43, Page 4 paragraph 46, 47, 53, Page 7 paragraph 69)
However, Yokoo et al. do not disclose the sensor system is configured to measure a height of a banknote stack on the escrow plate.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sensor system of Yokoo et al. by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.
Regarding claim 3, Yokoo et al. modified by Henniges et al. disclose the escrow plate (Yokoo et al. – 44) is pivoted on a shaft (Yokoo et al. – 44a), wherein the escrow plate (Yokoo et al. – 44) is operable to turn about the shaft (Yokoo et al. – 44) from the horizontally extending hold position to a downwardly or obliquely downwardly extending release position. (Yokoo et al. – Figure 2 and Page 4 paragraph 47)
Regarding claim 4, Yokoo et al. modified by Henniges et al. disclose the storing unit (Yokoo et al. – 32) includes multiple escrow plates (Yokoo et al. – 44), wherein each escrow plate (Yokoo et al. – 44) is operable to turn about a shaft (Yokoo et al. – 44a) from a horizontally extending hold position to a downwardly or obliquely downwardly extending release position, and wherein the banknote (Yokoo et al. – P) transported to the storing unit (Yokoo et al. – 32) is escrowed on the escrow plate (Yokoo et al. – 44) when the escrow plates (Yokoo et al. – 44) are located at the horizontally extending hold position. (Yokoo et al. – Figure 2, and Page 4 paragraph 47)
Regarding claim 5, Henniges et al. disclose when the sensor determines the appropriate amount of material is stacked on the escrow plate, the system allows the material to the fall into the bag. (Column 12 lines 13-15)  The process of the sensor determining the appropriate amount of material is stacked on the escrow plate is interpreted as the sensor transmitting a signal confirming an arrival of the banknote.
Therefore, Yokoo et al. modified by Henniges et al. disclose the sensor transmit a signal confirming an arrival of the banknote to the storing unit, and wherein the sensor sends a signal to initiate movement of the escrow plate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Henniges et al. (9,089,318) as applied to claim 1 above, and further in view of reference Rezende (7915717).
Regarding claim 6, Yokoo et al. modified by Henniges et al. disclose the claimed invention as stated above but do not disclose the sensor system is protected by a protective cover.
Rezende discloses a sensor package (10) comprising an optical cover (70). (Figure 1-2 and Column 2 lines 16-20, 29-33)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the cover as taught by Rezende since such a modification would provide protection of the sensors while allowing light to be received by the sensors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Henniges et al. (9,089,318) as applied to claim 1 above, and further in view of reference Kramer (5341625).
Regarding claim 7, Yokoo et al. modified by Henniges et al. disclose the claimed invention as stated above but do not disclose the sensor system is configured to detect banknotes stuck to a side of the banknote storing bag.
Kramer disclose a sealing device comprising a sensor system (270, 280, 284) configured to detect any obstruction prior to conducting the sealing process.  (Column 3 lines 45-49, Column 8 lines 66-68 through Column 9 lines 1-18)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the process of detecting obstruction in the top of the bag, since such a modification would ensure the sealing of the bag is not damaged by any obstruction.
Any obstructions are interpreted to include banknotes stuck to the side of the banknote storing bag.  Therefore, Yokoo et al. modified by Kramer is interpreted to disclose detecting banknotes stuck to the side of the banknote storing bag.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Henniges et al. (9,089,318) as applied to claim 1 above, and further in view of reference Doll (9452853).
Regarding claim 8, Yokoo et al. disclose the storing unit (32) includes a heating element (38). (Page 3 paragraph 43).
However, Yokoo et al. modified by Henniges et al. do not disclose the heating element is configured to provide a nonlinear sealing of the banknote storing bag.
Doll discloses a sealing mechanism (10) comprises raised elements (22) from a surface of the sealing mechanism (10) and wherein the sealing mechanism (10) is configured to provide a nonlinear seal (12) on a package (14). (Figure 5 and Column 1 lines 59-63, Column 3 lines 9-28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Yokoo et al. by incorporating the nonlinear sealing device since column 2 lines 4-7 of Doll states such a modification would allow for a larger sealing length as compared to a linear seal.
When modifying Yokoo et al. in view of Doll, the heating element would provide a nonlinear sealing of the banknote storing bag.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Akagi et al. (2018/0033228).
Regarding claim 19, Yokoo et al. disclose a cashbag sealing system (10) comprising:
a banknote transport mechanism (24) operable to transport a banknote (P);
a storing unit (32);
wherein the banknote transport mechanism (24) transports the banknote (P) to the storing unit (32),
wherein the storing unit (32) operable to store the banknote (P) transported to the storing unit (32),
wherein the storing unit (32) includes:
a banknote storing bag (34) to store the banknote, 
wherein the banknote storing bag (34) detachably coupled to the storing unit (32); and
a sensing means (26, 60) for measuring a level of banknotes in the banknote storing bag (34).
(Figure 2, 5, and Page 3 paragraph 42, 43, Page 4 paragraph 46, 47, 53, Page 7 paragraph 69)
However, Yokoo et al. do not disclose a sensor means for detecting a presence of the banknote storing bag.
Akagi et al. disclose a cashbag sealing system (10) comprising: a storing unit (32) operable to receive a banknote (P); and a sensor system (60, 64), wherein the storing unit includes a banknote storing bag (34) to store the banknote (P), and wherein the sensor system (60, 64) is configured to detect a presence of the banknote storing bag (34). (Figure 1, 12 and Page 3 paragraph 42, Page 4 paragraph 46, Page 11 paragraph 89)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the function of detecting the presence of the banknote storing bag as taught by Akagi et al., since page 11 paragraph 90 of Akagi et al. states such a modification would allow the system to know what type of banknote store bag is present and any additional unique information about said banknote storing bag.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of reference Akagi et al. (2018/0033228) as applied to claim 19 above, and further in view of reference Henniges et al. (9,089,318).
Regarding claim 20, Yokoo et al. disclose an escrow plate (44) provided above the banknote storing bag (34) operable to escrow the banknote before the banknote transported to the storing unit (32) is stored in the banknote storing bag (34), wherein the escrow plate (44) comprises means to retain the escrowed banknote (P) in a hold position and to move the escrow plate (44) into a release position to drop the banknote (P) into the banknote storing bag (34). (Page 4 paragraph 47)
However, Yokoo et al. modified by Henniges et al. do not disclose a sensor means for detecting a presence of the escrowed banknote on the escrow plate and for measuring a height of a banknote stack on the escrow plate.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sensor system of Yokoo et al. by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.
Henniges et al. disclose when the sensor determines the appropriate amount of material is stacked on the escrow plate, the system allows the material to the fall into the bag. (Column 12 lines 13-15)  The process of the sensor determining the appropriate amount of material is stacked on the escrow plate is interpreted as the sensor transmitting a signal confirming an arrival of the banknote.
Therefore, Yokoo et al. modified by Henniges et al. disclose the sensor transmit a signal confirming an arrival of the banknote to the storing unit, and wherein the sensor sends a signal to initiate movement of the escrow plate.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of references Akagi et al. (2018/0033228) and Henniges et al. (9,089,318).
Regarding claim 9, Yokoo et al. disclose a cashbag sealing system (10) comprising:
a banknote transport mechanism (24) operable to transport a banknote (P);
a storing unit (32);
wherein the banknote transport mechanism (24) transports the banknote (P) to the storing unit (32),
wherein the storing unit (32) operable to store the banknote (P) transported to the storing unit (32),
wherein the storing unit (32) includes:
a banknote storing bag (34) to store the banknote, 
wherein the banknote storing bag (34) detachably coupled to the storing unit (32); and
an escrow plate (44) provided above the banknote storing bag (34) operable to escrow the banknote before the banknote transported to the storing unit (32) is stored in the banknote storing bag,
wherein the escrow plate (44) is operable to move from a horizontally extending hold position to a release position, and
wherein the banknote (P) transported to the storing unit (32) is escrowed on the escrow plate (44) when the escrow plate (44) is located at the hold position; and
a sensor system (26, 60).
(Figure 2, 5, and Page 3 paragraph 42, 43, Page 4 paragraph 46, 47, 53, Page 7 paragraph 69)
However, Yokoo et al. do not disclose the sensor system is configured to measure a height of a banknote stack on the escrow plate, and detect a presence of the banknote storing bag.
Henniges et al. disclose an apparatus (440) comprising: a storing bag (54); an escrow plate (602); and a sensor (414) configured to measure a height of a material stacked on the escrow plate (602). (Figure 11, 17 and Column 11 lines 50-53, Column 12 lines 4-9, Column 13 lines 10-13, Column 17 lines 59-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sensor system of Yokoo et al. by incorporating the function of measuring a height of material stacked on the escrow plate as taught by Henniges et al., since column 12 lines 13-15 of Henniges et al. states such a modification would allow the system to determine the appropriate amount of material is on the escrow plate prior to moving the escrow plate.
Akagi et al. disclose a cashbag sealing system (10) comprising: a storing unit (32) operable to receive a banknote (P); and a sensor system (60, 64), wherein the storing unit includes a banknote storing bag (34) to store the banknote (P), and wherein the sensor system (60, 64) is configured to detect a presence of the banknote storing bag (34). (Figure 1, 12 and Page 3 paragraph 42, Page 4 paragraph 46, Page 11 paragraph 89)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the function of detecting the presence of the banknote storing bag as taught by Akagi et al., since page 11 paragraph 90 of Akagi et al. states such a modification would allow the system to know what type of banknote store bag is present and any additional unique information about said banknote storing bag.
Regarding claim 11, Yokoo et al. modified by Henniges et al. and Akagi et al. disclose the escrow plate (Yokoo et al. – 44) is pivoted on a shaft (Yokoo et al. – 44a), wherein the escrow plate (Yokoo et al. – 44) is operable to turn about the shaft (Yokoo et al. – 44) from the horizontally extending hold position to a downwardly or obliquely downwardly extending release position. (Yokoo et al. – Figure 2 and Page 4 paragraph 47)
Regarding claim 12, Yokoo et al. modified by Henniges et al. and Akagi et al. disclose the storing unit (Yokoo et al. – 32) includes multiple escrow plates (Yokoo et al. – 44), wherein each escrow plate (Yokoo et al. – 44) is operable to turn about a shaft (Yokoo et al. – 44a) from a horizontally extending hold position to a downwardly or obliquely downwardly extending release position, and wherein the banknote (Yokoo et al. – P) transported to the storing unit (Yokoo et al. – 32) is escrowed on the escrow plate (Yokoo et al. – 44) when the escrow plates (Yokoo et al. – 44) are located at the horizontally extending hold position. (Yokoo et al. – Figure 2, and Page 4 paragraph 47)
Regarding claim 13, Henniges et al. disclose when the sensor determines the appropriate amount of material is stacked on the escrow plate, the system allows the material to the fall into the bag. (Column 12 lines 13-15)  The process of the sensor determining the appropriate amount of material is stacked on the escrow plate is interpreted as the sensor transmitting a signal confirming an arrival of the banknote.
Therefore, Yokoo et al. modified by Henniges et al. and Akagi et al. disclose the sensor transmit a signal confirming an arrival of the banknote to the storing unit, and wherein the sensor sends a signal to initiate movement of the escrow plate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of references Akagi et al. (2018/0033228) and Henniges et al. (9,089,318) as applied to claim 9 above, and further in view of reference Rezende (7915717).
Regarding claim 14, Yokoo et al. modified by Akagi et al. and Henniges et al. disclose the claimed invention as stated above but do not disclose the sensor system is protected by a protective cover.
Rezende discloses a sensor package (10) comprising an optical cover (70). (Figure 1-2 and Column 2 lines 16-20, 29-33)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the cover as taught by Rezende since such a modification would provide protection of the sensors while allowing light to be received by the sensors.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of references Akagi et al. (2018/0033228) and Henniges et al. (9,089,318) as applied to claim 9 above, and further in view of reference Ruf et al. (4074507).
Regarding claim 15, Yokoo et al. modified by Akagi et al. and Henniges et al. disclose the claimed invention as stated above but do not disclose the sensor system sends a signal to indicate improper installation of the banknote storing bag.
Ruf et al. disclose filling station (15) comprising sensors (100) configured to detect the presence or absence of a bag or an improperly positioned bag. (Column 5 lines 2-8)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the senor system of Yokoo et al. by incorporating the sensors that detects the presence, absence, or improperly position as taught by Ruf et al. since such a modification would ensure proper filling of the bag.
Regarding claim 16, Yokoo et al. modified by Akagi et al., Henniges et al., and Ruf et al. disclose the sensor system sends a signal to indicate an absence of the banknote storing bag. (Ruf et al. – Column 5 lines 2-8)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of references Akagi et al. (2018/0033228) and Henniges et al. (9,089,318) as applied to claim 9 above, and further in view of reference Kinoshita et al. (7167803).
Regarding claim 17, Yokoo et al. modified by Akagi et al. and Henniges et al. disclose the claimed invention as stated above but do not disclose the sensor system is configured to capture an image of sealing of the banknote storing bag.
Kinoshita et al. disclose sensor system (64) configured to capture an image of a seal of a container. (Column 7 lines 28-43, Column 8 lines 55-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensor system of Yokoo et al. by incorporating the process of capturing an image of the seal as taught by Kinoshita et al., since column 3 lines 23-27 of Kinoshita et al. states such a modification would allow the system to determine unevenness and quality of the seal.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference Yokoo et al. (2018/0029730) in view of references Akagi et al. (2018/0033228) and Henniges et al. (9,089,318) as applied to claim 9 above, and further in view of reference Doll (9452853).
Regarding claim 18, Yokoo et al. disclose the storing unit (32) includes a heating element (38). (Page 3 paragraph 43).
However, Yokoo et al. modified by Akagi et al. and Henniges et al. do not disclose the heating element is configured to provide a nonlinear sealing of the banknote storing bag.
Doll discloses a sealing mechanism (10) comprises raised elements (22) from a surface of the sealing mechanism (10) and wherein the sealing mechanism (10) is configured to provide a nonlinear seal (12) on a package (14). (Figure 5 and Column 1 lines 59-63, Column 3 lines 9-28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Yokoo et al. by incorporating the nonlinear sealing device since column 2 lines 4-7 of Doll states such a modification would allow for a larger sealing length as compared to a linear seal.
When modifying Yokoo et al. in view of Doll, the heating element would provide a nonlinear sealing of the banknote storing bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731